                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION

                                 CRIMINAL MINUTES - BOND HEARING


 Case No.: 3:18-cr-00025-04                                         Date: May 22, 2019


 Defendant: Cole Evan White (Custody)                           Counsel: Michael Hemenway (CJA)



 PRESENT:          JUDGE:                      Hon. Joel C. Hoppe TIME IN COURT: 10:43-11:08=25 min.
                   Deputy Clerk:               Joyce C. Jones
                   Court Reporter:             FTR/J. Jones
                   U. S. Attorney:             Chris Kavanaugh
                   USPO:                       Sarah Goodwin
                   Case Agent:                 Dino Cappuzzon
                   Interpreter:                Interpreter


                                                      BOND HEARING

          Bond hearing held. Defense proffers release plan.
          Government does not oppose bond and gives a list of conditions they would like imposed by the Court.
          Defendant(s) not eligible for bond because state reasons not eligible
          Bond set at $10,000 Unsecured. Written appearance bond and order setting conditions of release to follow.
          Defendant remanded to custody pending posting of secured bond.
          Bond denied. Defendant remanded to custody. Written detention order will follow.

          Defendant advised of penalties and sanctions for failure to appear and/or violating conditions of release.


 Additional Information:
 Court will release defendant on $10,000 Unsecured bond. Defendant's father, Rick White, will be the third party
 custodian. Defendant will be released after processing and is to meet with US Probation office to go over conditions.
 Case set for Sentencing before Hon. Norman K. Moon on October 7, 2019 at 10:00 a.m.




Case 3:18-cr-00025-NKM-JCH Document 121 Filed 05/22/19 Page 1 of 1 Pageid#: 656
